Case 2:19-cv-05751-JMY Document 22-8 Filed 02/06/20 Page 1 of 2




           EXHIBIT H
                   Case 2:19-cv-05751-JMY Document 22-8 Filed 02/06/20 Page 2 of 2


     From:  Sagi Kuznits <skuznits@aol.com>
        To: Timothy Warren <stivax@titanmedicalcompllance.com>
       Cc:  Mark Kaiser <kaisermarkd@hotmail.com>
   Subject: Re: Introduction
      Date: Fri, Mar 24, 2017 5:46 pm


  Hi there. Mark sent me the billing codes for the stivax. Is it appropriate to bill the L8679 code. It is used for
  generator implants but this device is not implanted. Please advise. Thxs

  Sent from my iPhone

  On Mar 24, 2017, at 5:21 PM, Timothy Warren <~@titanmedicalcompliance.com> wrote:


           Dr. Sagi,




           I do not suggest any coding of the 64555 with any insurance company without having prior
           authorization.




           Dr. Warren



          From: Sagi Kuznits <skuznits@aol.com>
          Sent: Wednesday, March 22, 2017 4:34:49 PM
          To: Mark Kaiser
          Cc: Timothy Warren
          Subject: Re: Introduction

          Hey mark. Any word from the Dr Warren

          Sent from my iPhone

          On Mar 16, 2017, at 9:37 AM, Mark Kaiser <kaisennarkd@hotmail.com> wrote:


                   Many commercial policies have gone away from paying the 64555 code as well. I
                   would suggest, as I am sure Dr. Warren would as well, having billing pull the
                   commercial policy plans of the patients you are looking to place the device on and
                   checking to see if they still recognize the code and go from there.




                   64555 is still an accepted billing practice for billing within a surgery center via the
                   facility fee.



                   From: Sagi Kuznits <skuznjts(@aol.com>
                   Sent: Thursday,_March 16, 2017 9:01:11 AM
                   To: Mark Kaiser

https://mail.aol .com/webmall-std/en-us/PrintMessage                                                                    1/3
                                                                                                             NC000145
